Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 7, 2021

                                      No. 04-21-00097-CV

                                IN THE INTEREST OF E.I.W.

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018CI20395
                      Honorable Cynthia Marie Chapa, Judge Presiding

                                         ORDER
        Appellant Wesley Wetz has filed a notice of appeal from the trial court’s order modifying
the parent-child relationship. Court reporters Judy Stewart and Judy Busbee-Mata have filed
notification of late reporter’s records stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record. On March 1, 2021, the appellant
filed a Statement of Inability to Afford Payment of Court Costs in the trial court. We construe the
notifications of late reporter’s record filed by court reporters Stewart and Busbee-Mata as
motions under Texas Rule of Civil Procedure 145(f)(3).

        We ORDER the trial court to set and give ten days’ notice of an oral hearing on the Rule
145(f)(3) motion. See TEX. R. CIV. P. 145(f)(5). If the trial court orders appellant to pay any part
of the costs, the court must make detailed findings that appellant can afford to pay them. See id.
145(f)(6). Any hearing must be held no later than July 7, 2021, and a supplemental record
containing the court’s order and any findings must be filed in this court within three days of the
hearing.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of June, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court